DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Claims 1-15, 17, 18, 23, and 33 are canceled. No amendments have been made to the claims in the response submitted on December 23, 2020.  Claims 16, 19-22, 24-32, and 34-38 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 16, 19-22, 24-32, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 16, 20, 24, and 32 contains improper alternative expressions. The Examiner recommends either using “or” or using proper Markush language.  
	Claim 32 recites that the “at least one antistatic component comprises at least one component selected from the group consisting of graphene, single or multi-wall native or derivatized carbon nanotubes, semiconducting materials, core-shell conductive nanoparticles, organic conductive materials or polymers or co-polymers thereof, organic or inorganic ionic salts or materials, conductive colloids, ionic resins, and mixtures thereof.” However, a claim in which one ingredient is defined so broadly 
	The method of claim 35, wherein the transparent support structure comprises TAC. To avoid any ambiguity, the Examiner suggests not using an acronym to specify the transparent support structure. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 16, 19-22, 24-32, and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (US 2008/0268215 A1) in view of Havens (US 4800115 A).   
 	Hattori et al. disclose a thin-film laminate (equivalent to the antistatic film structure of the claimed invention) comprising a light-transparent base material (equivalent to the transparent antistatic support structure comprising cellulose triacetate of the claimed invention) and an antistatic layer (equivalent to the layer comprising the least one antistatic component of the claimed invention) and a hardcoat layer provided in that order on the light-transparent base material. The thin-film laminate is produced via a wet coating method in which a coating liquid prepared for the formation of each layer. The antistatic layer is formed on the light-transparent base material by curing the composition.  The light-transparent base material may be  (thus meeting the limitations of claims 35 and 36).  The antistatic layer is formed of a composition for an antistatic layer, comprising an antistatic agent, a resin, and a solvent.  Specific examples of antistatic agents usable for antistatic layer formation include electrically conductive ultrafine particles may also be mentioned and specific examples of electrically conductive fine particles include fine particles of metal oxides.  Such metal oxides include ZnO, CeO2, Sb2O2, SnO2, indium tin oxide often abbreviated to ITO, antimony doped tin oxide, and aluminum doped zinc oxide (thus meeting the limitations of claims 19, 24, and 34).  Specific examples of resins usable herein include thermoplastic resins, heat curing resins, or ionizing radiation curing resins or ionizing radiation curing compounds (including organic reactive silicon compounds). Each composition for the antistatic layer, the hardcoat layer, and the lower-refractive index layer may be prepared according to a conventional preparation method by mixing the above-described components together and subjecting the mixture to dispersion treatment.  The mixing and dispersion can be properly carried out, for example, by a paint shaker or a beads mill. Specific examples of methods usable for coating each composition onto the surface of the light transparent base material and the surface of the antistatic layer include various methods, for example, spin coating, dip coating, spraying, slide coating, bar coating, roll coating, meniscus coating, flexographic printing, screen printing, or bead coating (thus meeting the limitations of claims 20 and 32). According to another aspect of the disclosed invention, there is provided a polarizing plate comprising a polarizing element and the thin-film laminate. Specifically, there is provided a polarizing plate comprising a polarizing element (thus meeting the limitations of claims 21 and 37) and the thin-film laminate according to the present invention provided on a surface of the polarizing element, the polarizing element being located on the thin-film laminate in its side remote from the anti-dazzling layer in the thin-film laminate. For example, a polyvinyl alcohol film may be used as the polarizing element (thus meeting the limitations of claims 22 and 38).  (See Abstract and paragraphs 0009, 0010, 0020-0033, 0048-0051, 0056-0062, 0067, 0069-0073, and 0093-0095). 

	However, Havens discloses a thermoplastic polymer in admixture with an antistatic agent to form an antistatic polymeric composition in a film, which is useful for packaging static sensitive devices such as electronic circuit boards, or for packaging devices that must be protected from static electricity. In one embodiment the polymer is polyethylene. Once a film has been made, it may then be stored in rolls and utilized to package a wide variety of items.  Alternatively, a sheet of the material may be utilized to over-wrap the product.  If the material is of the heat-shrinkable type, then after wrapping, the enclosed product may be subjected to elevated temperatures, for example, by passing the enclosed product through a hot air tunnel.  This causes the enclosing heat shrinkable film to shrink around the product to produce a tight wrapping that closely conforms to the contour of the product.  The antistatic agents useful in the present invention are substantially non-hygroscopic and substantially non-migratable.  Suitable antistatic agents may be selected from (a) fatty acid esters of poly-hydroxy alcohols, (b) polyalkoxylated compounds (i.e. polyethers) such as polyethylene oxides, polypropylene oxides, polybutylene oxides, polytetramethylene oxides, the reaction products of polyalkoxylates with fatty acids, the reaction products of polyalkoxylates with fatty alcohols. Each agent will work by itself in a polymeric composition, as such antistatic compositions exhibit excellent static decay times; however, the combination of agents (a) and (b) in a polymeric composition is more desirable as these antistatic compositions display even shorter static decay times. Suitable thermoplastic polymers useful in the present invention are the "polyethylenes".  The term "polyethylene" as used herein refers to families of resins obtained by substantially polymerizing the gas ethylene, by varying the comonomers. (See Abstract and Column 1, lines 7-11, Column 6, lines 42-68, Column 7, lines 1-3, Column 8, lines 1-44, and Column 9, lines 1-48). 
	Accordingly, it would have been obvious to one having ordinary skill in the art to add an enhancing layer comprising diethylene glycol, diethylene monoether, diethylene ether or polyethylene to the antistatic laminate taught by Hattori et al. given that 
 	With regards to the thickness of each layer, the Examiner would like to point out that workable physical properties such as thickness are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. 
	With regards to the relative light transmission and the haze value, the Examiner takes the position that such limitations are inherent in the antistatic film structure taught by Hattori et al. given that the chemical composition and the structure (i.e., the layers within the laminate) of the antistatic laminate taught by Hattori et al. and that of the claimed invention are identical.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 16, 19-22, 24-32, and 34-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 39, and 41 of copending Application No. 15/781,383 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the issuance of copending Application No. 15/781,383 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
6.	Applicant’s arguments with respect to claims 16, 19-22, 24-32, and 34-38 have been considered but are moot because the new ground of rejection utilizes a different combination of references and the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 US 5,830,983 discloses belts made of thermoplastic polymer (A) and comprising a sufficient amount of a polymer (B) to render them antistatic, the said polymer (B) comprising polyethylene glycol blocks. Use is advantageously made of polymers (A) containing polyamide-6 (PA-6) or polyamide-12 (PA-12) blocks and polytetramethylene glycol blocks and polymers (B) containing PA-6 or PA-12 blocks and polyethylene glycol blocks.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787